Exhibit 10.1

Effective: November 18, 2015

BG MEDICINE, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The Board of Directors of BG Medicine, Inc. (the “Company”) has approved the
following Non-Employee Director Compensation Policy (this “Policy”) which
establishes compensation to be paid to non-employee directors of the Company,
effective as of November 18, 2015 (the “Effective Date”), to provide an
inducement to obtain and retain the services of qualified persons to serve as
members of the Company’s Board of Directors.

Applicable Persons

This Policy shall apply to each director of the Company who is not an employee
of, or compensated consultant to, the Company or any Affiliate (each, an
“Outside Director”). “Affiliate” shall mean a corporation which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to
Section 424 of the Internal Revenue Code of 1986, as amended.

Stock Option Grants

All stock option amounts set forth herein shall be subject to automatic
adjustment in the event of any stock split or other recapitalization affecting
the Company’s common stock.

2015 Stock Option Grant to Incumbent Directors

On the Effective Date, each Outside Director who currently serves and has served
as a director prior to the Effective Date shall be granted a non-qualified stock
option to purchase 5,000 shares of the Company’s common stock under the
Company’s 2010 Employee, Director and Consultant Equity Incentive Plan (the
“Stock Plan”).

Annual Stock Option Grants

Each Outside Director shall be granted a non-qualified stock option to purchase
5,000 shares, or 7,500 shares if the director serves as a standing Board
Committee Chairperson (ie., Audit, Compensation or Nominating & Governance), of
the Company’s common stock under the Stock Plan each year at the annual meeting
of the Board of Directors following the Company’s annual meeting of
stockholders; provided that if there has been no annual meeting of stockholders
held by the first day of the third fiscal quarter , each Outside Director will
still receive any annual grants of non-qualified stock options provided for
under this Policy on the first day of the third fiscal quarter of such year; and
provided further, that if an annual meeting of stockholders is subsequently held
in such year, no additional annual grant shall be made.

Initial Stock Option Grant For Newly Appointed or Elected Directors

Each new Outside Director shall be granted a non-qualified stock option to
purchase 10,000 shares, or 12,500 shares if the director serves as a standing
Board Committee Chairperson (i.e.,



--------------------------------------------------------------------------------

Audit, Compensation or Nominating & Governance), of the Company’s common stock
under the Stock Plan on the date of his or her initial appointment or election
to the Board of Directors.

Terms for All Option Grants

Unless otherwise specified by the Board of Directors or the Compensation
Committee at the time of grant, all options granted under this Policy shall
(i) vest one year from the date of the grant, subject to the Outside Director’s
continued service on the Board of Directors; provided that such options shall
become exercisable in full immediately prior to a change in control of the
Company; (ii) have an exercise price equal to the fair market value of the
Company’s common stock as determined in the Stock Plan on the date of grant; and
(iii) contain such other terms and conditions as the Board of Directors or the
Compensation Committee shall determine.

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors and Committees thereof or in connection with other
business related to the Board of Directors.

Amendments

The Compensation Committee or the Board of Directors shall review this Policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted in order to fulfill the
objectives of this Policy.

 